Exhibit 10.31


MASTER SUBCONTRACT AGREEMENT


THIS MASTER SUBCONTRACT AGREEMENT (this “Subcontract”) is made and entered into
effective as of the 2nd day of November, 2017, by and between COBRA ACQUISITIONS
LLC, a Delaware limited liability company having an address of 14201 Caliber
Drive, Suite 300, Oklahoma City, Oklahoma 73134 (“Contractor”), and T&E Flow
Services, a Service Company having an address of 11860 S. Sooner Rd, Edmond,
Oklahoma 73034 (“Subcontractor”).
WITNESSETH THAT:
WHEREAS, Contractor desires that Subcontractor provide subcontract services and
materials, hereinafter referred to as the “Work”, in connection with
Contractor’s business;
WHEREAS, Subcontractor has the resources, technically competent personnel and
the desire to undertake the Work; and
WHEREAS, the parties hereto desire that the Work be performed on the terms
provided herein.
NOW THEREFORE, Contractor and Subcontractor, for and in consideration of the
mutual covenants and agreements herein contained, agree as follows:
Article 1
Definition and Conditions of the Work
1.1    The Work to be performed by Subcontractor under this Subcontract shall
comply with the terms and conditions applicable to Contractor, including
technical specifications, contained in that certain Emergency Master Service
Agreement for PREPA’s Electrical Grid Repairs – Hurricane Maria dated October
19, 2017 (the “PREPA Agreement”) between Contractor and the Puerto Rico Electric
Power Authority (“PREPA”), a copy of which is attached hereto as Exhibit “A” and
made a part hereof. Subcontractor will perform its Work with due diligence and
in a safe, competent, workmanlike and environmentally protective manner to
prompt completion, subject to all of the terms and conditions of this
Subcontract, which services shall consist of providing certain work agreed upon
in writing by Contractor and Subcontractor in a Work Order (as hereafter
defined).
1.2     From time to time Contractor may issue to Subcontractor a written work
order containing a written definition of the scope of Work involved and the
basis for determining the amount to be paid to Subcontractor (as may be modified
by one or more subsequently agreed upon change order(s), a “Work Order”), which
Work Orders shall be negotiated to the mutual satisfaction of the parties and
shall be substantially in the form attached hereto as Exhibit “C”, or such other
form as the parties shall mutually agree. Neither Contractor nor Subcontractor
shall be obligated to accept any proposed Work Order; however, the parties agree
to negotiate in good faith and to endeavor to agree upon each proposed Work
Order. Contractor will inform Subcontractor of its anticipated schedule for the
performance of the Work included in each Work Order, and Subcontractor shall
comply with that schedule in performing the Work. Any terms, conditions or
stipulations in any delivery ticket, quote, proposal, pre-printed form or other
instrument used by Subcontractor not in conformity with


1

--------------------------------------------------------------------------------





the terms and provisions hereof and in the applicable Work Order shall be null
and void, and this Subcontract shall control.
1.3    All Work shall be performed in accordance with this Subcontract and the
applicable Work Order. In the event of conflict among any of the Work Order
documents, the document bearing the latest date shall govern. In the event of
conflict between this Subcontract and any of the Work Orders, this Subcontract
shall govern.
1.4    Contractor may at any time during the progress of the Work make any
changes of and/or to the Work as shown by the Work Order without invalidating
this Subcontract or such Work Order. Before proceeding with any change,
Subcontractor shall obtain a written and executed change order from Contractor.
All such written and executed change orders will become a part of the applicable
Work Order and no additional compensation, extensions of time or other changes
will be recognized or paid for unless a written and executed change order for
the same has been obtained from Contractor. For the avoidance of doubt,
Contractor shall not be liable to Subcontractor for any work claimed to have
been performed for the benefit of Contractor or others, unless Contractor has
signed and delivered to Subcontractor a change order for such work.
1.5    Subcontractor shall comply with all federal, state and local laws,
ordinances and codes applicable to the Work, and give adequate notices relating
to the Work to proper authorities, and secure and pay for all necessary licenses
or permits to carry on the Work.
1.6    Subcontractor shall as a minimum standard of safety comply with all
applicable provisions of the Occupational Safety and Health Act and all other
statutory or contractual safety requirements applying to the Work. Subcontractor
shall defend, indemnify and hold harmless Contractor Group and its client(s)
from and against any Claims (as hereinafter defined) arising from any alleged
violation by any member of Subcontractor Group of any statutory or contractual
safety requirements applicable to the Work and/or failure upon the part of any
one or all of them to comply with any statutory or contractual safety and health
standards, and all other pertinent municipal, state or federal laws, rules,
codes or regulations of any law.
1.7    Subcontractor agrees that the contract price set forth in a Work Order
includes all applicable sales taxes, excise taxes, transportation taxes,
unemployment compensation taxes, old age benefits and social security taxes. In
addition, Subcontractor agrees to withhold from all those employed by
Subcontractor, withholding taxes and to pay the same to the Internal Revenue
Service and applicable state revenue departments in accordance with the state
and federal laws and regulations pertaining thereto.
1.8    Subcontractor agrees to comply with all applicable federal and state
immigration laws and implementing regulations. Subcontractor confirms that it
currently is, and will continue to remain, in full compliance with all relevant
federal and state immigration laws and implementing regulations, including the
obligation to verify and document the identity and employment eligibility of all
employees by the timely and proper use of the USCIS Employment Eligibility
Verification Form I-9. Subcontractor also certifies that each and every one of
its current/future employees who are currently/will be performing any of the
Work or present at any location where the Work is being formed are/will be
legally eligible to work in the United States.


2

--------------------------------------------------------------------------------





Article 2    
Time of Performance; Default
2.1    Time is of the essence in this Subcontract and in all applicable Work
Orders. Subcontractor shall initiate Work immediately upon notice by Contractor
to do so and shall complete all of the Work by the agreed-upon date as set forth
in the applicable Work Orders.
2.2    In the event that Subcontractor fails to perform its obligations
contained in this Subcontract or in any agreed upon Work Order or any provision
thereof, or shall fail to prosecute the Work diligently and properly, and shall
fail to remedy and correct such default entirely within three (3) working days
after receipt from Contractor of a notice in writing to do so (except as
otherwise set forth in Article 3 below), then, Contractor may declare
Subcontractor in default. Contractor may then, in addition to any other remedies
available at law or in equity, retain and use all material, tools, and equipment
of Subcontractor on the job site and obtain additional material, equipment and
workmen, or contract with another party as necessary for completion of the Work.
All expenses incurred thereby shall be treated as payments to Subcontractor
under this Subcontract and the applicable Work Order and, if the total of such
expense exceeds the balance payable under this Subcontract or Work Order, then
Subcontractor shall reimburse Contractor for the entire amount of such excess
immediately upon receipt of written demand therefor from Contractor.
2.3    If any action to have Subcontractor declared bankrupt shall be filed, or
if any receiver shall be appointed for Subcontractor, or if Subcontractor shall
make any assignment for benefit of creditors, or if Subcontractor should seek
any protection or relief under bankruptcy law, or Subcontractor fails to
prosecute the Work diligently, properly and without interruption, it shall
constitute a default under this Subcontract and such Work Order. In such
instances, Contractor may take all steps necessary to complete the Work timely
and in compliance with this Subcontract, and treat the expenses incurred thereby
as payments to Subcontractor under this Subcontract and the applicable Work
Order. In addition to such other rights as it may have, Contractor may also
withhold any payment due hereunder until all claims which might be asserted
against the Work have been satisfied.
2.4    In addition to any other rights and remedies available at law or in
equity, upon a default under this Subcontract or a Work Order, Contractor will
be relieved from the responsibility, if any, of transporting Subcontractor, its
employees and/or its equipment out of Puerto Rico and/or back to the continental
United States or elsewhere, which arrangement, costs and expenses shall be the
sole responsibility of Subcontractor.
Article 3
Default for Failure to Abide by the Policies


Subcontractor shall be in default upon Subcontractor’s failure to abide by (i)
the Subcontractor’s Code of Conduct, attached hereto as Exhibit “D” and made a
part hereof (the “Code of Conduct”), and (ii) Contractor’s Health Safety and
Environmental Employee Manual, attached hereto as Exhibit “E” and made a part
hereof (the “HSE Manual”, and together with the Code of Conduct, the
“Policies”). In the event of Subcontractor’s failure to abide by the Policies,
Contractor may terminate this Subcontract immediately upon notice to
Subcontractor of such default, which notice shall set forth Subcontractor’s
actions that Contractor considers to have constituted the breach.


3

--------------------------------------------------------------------------------





Notwithstanding the provisions contained in Article 2 above, Contractor may not
allow an opportunity to remedy this type of default. Contractor will also set
forth in said notice of default, in accordance with the provisions of Article 2,
whether or not Contractor will retain possession of and use all material, tools,
and equipment of Subcontractor on the job site and obtain additional material,
equipment and workmen, or contract with another party as necessary in order to
complete any Work left unfinished by Subcontractor. Upon receipt of a notice of
default for failure to abide by the Policies, Subcontractor will thereafter have
twenty-four (24) hours to notify its employees of the same and vacate the job
site. Additionally, upon such a default, Contractor will be relieved from the
responsibility, if any, of transporting Subcontractor, its employees and/or its
equipment out of Puerto Rico and/or back to the continental United States or
elsewhere, which arrangement, costs and expenses shall be the sole
responsibility of Subcontractor.


Article 1    
Completion of Work


Completion of Work is defined as the date of acceptance of the project set forth
in the applicable Work Order by Contractor.
Article 2    
Compensation to Subcontractor
Contractor shall, on behalf of itself and its client(s), pay Subcontractor the
amount(s) provided in the applicable Work Orders and using Subcontractor’s rate
sheet attached hereto as Exhibit “B” and made a part hereof; provided, that
Contractor’s obligation to make payment to Subcontractor shall be expressly
contingent upon Contractor’s prior receipt of payment from PREPA pursuant to the
PREPA Agreement. It is understood by the parties however, that the foregoing
sentence is not a waiver of Subcontractor’s right to ultimately receive payment
for work properly performed under this Subcontract from Contractor; rather, it
is intended to be an acknowledgment that the timing or scheduling of payments to
Subcontractor by Contractor, may be affected by the timing of Contractor’s
receipt of payments from PREPA. Except as otherwise specifically provided for in
the applicable Work Orders, all sales taxes in effect at the time of the
performance of the Work shall be the cost and expense of, and shall be timely
paid by, Subcontractor.
Article 3    
Invoicing and Payment
3.1    Except as otherwise provided in applicable Work Orders, Subcontractor
shall invoice Contractor in accordance with Contractor’s own bi-weekly invoice
schedule as indicated in the PREPA Agreement.
3.2    Payments to Subcontractor for undisputed amounts shall be made within
forty-eight hours (48) hours after Contractor receives payment for such Work
from PREPA, pursuant to the PREPA Agreement; provided that such amounts are
subject to any additions and deductions for changes as may be made in accordance
with the terms of this Subcontract. Subcontractor understands and agrees that
payments made to it from Contractor are governed by applicable Federal
Acquisition Regulations and will made in accordance therewith.


4

--------------------------------------------------------------------------------





Article 4    
Termination
Notwithstanding Subcontractor’s compliance with all of the terms of this
Subcontract, Work Orders, Subcontractor’s Code of Conduct, etc., Contractor
shall still have the right to terminate the Work and this Subcontract at any
time upon written notice to Subcontractor. In the event of such termination,
Subcontractor shall be compensated for Work properly performed prior to the
effective date of termination, but shall not be entitled to payment for any loss
of anticipated profits, and Contractor shall have no other liability to
Subcontractor under this Subcontract and/or the applicable Work Order.
Article 5    
Right To Audit
If payment to Subcontractor is made on a cost-reimbursable basis under this
Subcontract or under any applicable Work Order, all of Subcontractor’s records
pertaining to the Work shall be subject to audit by Contractor upon reasonable
notice. Subcontractor shall maintain a true and correct set of records
pertaining to Work performed hereunder and all transactions related thereto for
a period of three (3) years after completion or termination of the Work.
Article 6    
Confidential Information
6.1    Subcontractor shall treat as confidential all information furnished by
Contractor or obtained by Subcontractor in the performance of the Work, whether
or not Contractor identifies such information as being confidential, and shall
return to Contractor, upon completion or termination of the Work or upon written
notice by Contractor, all such information. Confidential information furnished
by Contractor shall not be disclosed by Subcontractor or any of its employees to
any third party without the prior written consent of Contractor except as may be
reasonably necessary in the performance of the Work. Subcontractor shall agree
not to use said confidential information furnished to it by Contractor except in
connection with the Work. The foregoing obligations shall not apply to
information that (i) is or becomes available to the public through sources
independent of or through no fault of Subcontractor, (ii) is in Subcontractor’s
possession prior to the receipt of information from Contractor, or (iii) is
received by Subcontractor from a third party who has the right to disclose the
same.
6.2    Subcontractor’s obligations under this Article 9 with respect to any
individual item of confidential information shall remain in effect for a period
equal to that required in the PREPA Agreement or for a period of three (3)
years, whichever is greater, after receipt by Subcontractor of same.
Article 7    
Warranty; Title and Risk of Loss
7.1    Subcontractor warrants and represents that it shall (a) perform the Work
in a good and workmanlike manner consistent with applicable industry standards
and practices; (b) use sound engineering and technical principles where
applicable; (c) perform the Work in compliance with specifications provided or
approved by Contractor and/or its client(s); and (d) use or furnish goods,


5

--------------------------------------------------------------------------------





products, materials, supplies and equipment (collectively, “Goods”) that are
merchantable, fit for their intended purpose, new (unless otherwise provided in
a Work Order), and free from defect in design and workmanship. To the extent
assignable, all rights and remedies available to Subcontractor shall be passed
directly to Contractor’s client(s). Subcontractor shall at Subcontractor’s sole
cost and expense (including, without limitation, shipping costs), re-perform,
repair or replace, as applicable, all Work which fails to meet or exceed the
standards set forth in this Section or, at Contractor’s option, refund to
Contractor that portion of the consideration that is attributable to the
nonconforming Work.
7.2    Unless otherwise provided in the Work Order, all Goods are sold to
Contractor f.o.b. Contractor’s designated facility at the location described in
the Work Order, and title to and risk of loss or damage to such Goods shall
remain with Subcontractor until such Goods are delivered to Contractor. Goods
delivered in error shall be returned to Subcontractor at Subcontractor’s sole
expense. All Goods shall be subject to inspection by Contractor prior to
Contractor’s acceptance of the same, and any Goods rejected by Contractor shall
be promptly repaired or replaced, in Contractor’s discretion, at Subcontractor’s
expense (including, without limitation, shipping costs incurred to complete such
repair and replacement).
Article 8    
Force Majeure
If either party is rendered unable, wholly or in part, by an event of force
majeure to carry out its obligations under this Subcontract, that party shall
give to the other party prompt written notice of the force majeure event with
reasonable full particulars concerning it. Thereupon the obligations of the
party giving notice, so far as they are affected by the force majeure, shall be
suspended during, but no longer than, the continuance of the force majeure
event. The affected party shall use all reasonable diligence to remove the force
majeure as quickly as possible. The term “force majeure”, as used in this
Subcontract, shall without limitation, mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightning, fire, storm, flood, explosion, governmental restraint, or any
other cause, whether of the kind specifically enumerated above or otherwise,
which is not reasonably within the control of the party claiming suspension and
which should not have reasonably been anticipated by Subcontractor.
Article 9    
Insurance and Risk of Loss
9.1    During the term of this Subcontract, Subcontractor agrees to maintain in
force, at Subcontractor’s expense, insurance of the types and in the minimum
amounts as required in the PREPA Agreement and/or Section 12.4 herein, whichever
is greater. Subcontractor shall provide Contractor with a Certificate of
Insurance evidencing compliance with this Article 12. All such policies shall be
obtained from insurers that are solvent and acceptable to Contractor, shall be
maintained in full force and effect during the term of this Subcontract and for
a period of one (1) year thereafter, and shall not be permitted to lapse, or be
canceled or materially altered or amended without thirty (30) days’ prior
written notice having first been furnished to Contractor. Certificates of
Insurance required pursuant to this paragraph shall provide that should the
above described policies be cancelled prior to the expiration thereof, notice
will be provided in accordance with the policy provisions.


6

--------------------------------------------------------------------------------





9.2    Failure to secure the required insurance coverages or the failure to
comply fully with any of the insurance provisions of this Subcontract, or the
failure to secure such endorsements on the policies necessary to carry out the
terms and provisions of this Subcontract, shall in no way act to relieve
Subcontractor from the obligations of this Subcontract. In the event that
liability for any loss or damage be denied by the underwriter or underwriters,
in all or in part, because of breach of said insurance requirements by
Subcontractor, or for any other reason, or if Subcontractor fails to maintain
any of the required insurance, Subcontractor shall hold harmless, defend and
indemnify Contractor Group and its clients against all claims which would be
otherwise covered by such insurance and any other damages, including costs and
attorneys’ fees, resulting from lack of the required insurance. The insurance
obligations of Subcontractor are separate from Subcontractor’s indemnity
obligations under Article 13 and the limits of insurance set forth in the PREPA
Agreement or as set forth below are in no way intended to limit Subcontractor’s
indemnity obligations under Article 13, except to the extent mandated by
applicable law.
9.3    All insurance policies of Subcontractor, excluding Workers’ Compensation
and Employer’s Liability, shall name Contractor Group as additional insureds,
and shall be primary as respects all liabilities and indemnity obligations
assumed by Subcontractor under this Subcontract. Additionally, all insurance
policies of Subcontractor, excluding Workers’ Compensation and Employer’s
Liability, shall be endorsed to waive subrogation against Contractor Group as
respects all liabilities and indemnity obligations assumed by Subcontractor. Any
deductibles under any of Subcontractor’s policies of insurance shall be the
responsibility of Subcontractor.
9.4    Subcontractor shall obtain and maintain throughout the term of this
Subcontract the following policies and coverages:
A.    Workers’ Compensation, Employer’s Liability and Occupational Disease
Insurance with coverage limits of not less than $1,000,000.00 per occurrence,
and workers’ compensation insurance satisfying the legal requirements of each
state or location in which Work is to be performed, including an alternative
employer/borrowed servant endorsement.
B.    Commercial General Liability Insurance, including bodily injury and
property damage, with minimum limits not less than $1,000,000.00 per occurrence.
C.    Automobile Liability Insurance with minimum limits not less than
$1,000,000.00, and including bodily injury, property damage, and contractual
auto liability, for all owned, hired and non-owned vehicles that will be used in
the performance of Work under this Subcontract.
Article 10    
Indemnity
10.1    Definitions.
“Contractor Group” shall mean Contractor and its parents, subsidiaries and
affiliates, and their respective officers, directors, employees, agents and
representatives.


“Claim” shall mean all claims (including, but not limited to, those for property
damage, pollution (including, without limitation, response costs, remediation
costs, and damages to


7

--------------------------------------------------------------------------------





natural resources), bodily injury, personal injury, illness, disease,
maintenance, cure, loss of parental or spousal consortium, wrongful death, loss
of support, death, and wrongful termination of employment), damages,
liabilities, losses, demands, liens, encumbrances, fines, penalties, causes of
action of any kind (including actions in rem or in personam), obligations,
costs, judgments, interest and awards (including payment of attorneys’ fees and
costs of litigation and investigation costs) or amounts, of any kind or
character (except punitive or exemplary damages), whether under judicial
proceedings, administrative proceedings or otherwise, or conditions in the
premises arising in connection with this Subcontract or the performance of the
Work under this Subcontract.


“Subcontractor Group” shall mean Subcontractor and its parents, subsidiaries,
affiliates and sub-subcontractors, and their respective officers, directors,
employees, agents and representatives.


10.2    Subcontractor agrees to release, defend, indemnify, and hold harmless
Contractor Group and Contractor’s clients from and against any Claims incurred
or suffered by Contractor Group or Contractor’s clients which are brought by or
on behalf of any third party arising out of or in any way related to the
negligence or willful misconduct of Subcontractor Group. Contractor agrees to
release, defend, indemnify, and hold harmless Subcontractor Group from and
against any Claims incurred or suffered by Subcontractor Group which are brought
by or on behalf of any third party arising out of or in any way related to the
negligence or willful misconduct of Contractor Group.
10.3    Each party shall notify the other party immediately of any claim,
demand, or suit that may be presented to or served upon it by any party arising
out of or as a result of Work performed pursuant hereto, affording such other
party full opportunity to assume the defense of such claim, demand, or suit and
to protect itself under the obligations of this Article 13.
10.4    To the extent, and only to the extent, that applicable law or public
policy would render void, unenforceable or voidable any obligations hereunder,
including but not limited to, those set forth in this Article 13, then such
provisions shall be modified, and shall apply only to the extent permissible
under applicable law.
Article 11    
Safety
Subcontractor will be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the Work site and for
ensuring that the Work areas are free of recognized hazards. Subcontractor
further agrees to adhere to all safety, substance control and employee drug
testing requirements of Contractor or Contractor’s prime contract(s) with its
client(s).
Article 12    
Governing Law
This Subcontract shall be construed and the rights of the parties hereto shall
be determined in accordance with the laws of the State of Oklahoma. The
exclusive venue of any proceeding for interpretation, enforcement or for
recovery of damages or other relief arising from this Subcontract


8

--------------------------------------------------------------------------------





or its breach shall be in Oklahoma County, Oklahoma, whether such proceeding
shall be in the state or federal court, or in any method of alternative dispute
resolution.
Article 13    
Assignments and Subcontracts
Subcontractor may not assign, sublet or subcontract this Subcontract, or any
part thereof, without the written consent of Contractor, and the assignment of
this Subcontract, or the subletting or subcontracting of any Work to be
performed hereunder, if so permitted by Contractor, shall not relieve
Subcontractor of its obligations hereunder. Any attempted assignment or
Subcontracting of this Subcontract without Contractor’s consent shall be void
with no force or effect. In the event that, after written approval by
Contractor, Subcontractor does subcontract any portion of the Work, each such
subcontract shall provide Contractor and its client(s) with indemnity,
insurance, warranty and other protections equivalent to those set forth in this
Subcontract.
Article 14    
Waiver of Consequential Damages
In no event shall Contractor be liable to Subcontractor for special, indirect,
or consequential damages resulting from or arising out of this Subcontract or
any applicable Work Order including, without limitation, loss of profits or
business interruptions, however they may be caused.
Article 15    
Agreement
15.1    The PREPA Agreement and all Work Orders described in Article 1 form part
of this Subcontract and the whole shall constitute the entire Subcontract
between the parties. This Subcontract shall be for the benefit of and binding
upon Contractor and Subcontractor and their respective successors and permitted
assigns.
18.2    In the event that any term or provision in this Subcontract or in any
Work Order attached hereto, is found to be in conflict with any of the terms,
provisions, or conditions contained in the PREPA Agreement, the terms,
provisions, and conditions of the PREPA Agreement shall control.
Article 16    
No Liens
Subcontractor agrees to pay all claims for labor, materials, services, and
supplies furnished by Subcontractor hereunder and agrees to allow no lien or
charge to be fixed upon property of Contractor Group or the party for whom
Contractor is performing services. Subcontractor agrees to indemnify, protect,
defend, and hold Contractor Group and Contractor’s clients harmless from and
against all such claims or indebtedness incurred by Subcontractor in connection
with the services as provided hereunder, it being agreed that Contractor shall
have the right to pay any such claims or indebtedness out of any money due or to
become due to Subcontractor hereunder. Notwithstanding the foregoing, Contractor
agrees that it will not pay any such claim or indebtedness as long as same is
being actively contested by Subcontractor and Subcontractor has taken all
actions necessary (including the posting of a bond when appropriate) to protect
the property interests of Contractor and any other party affected by such claim
or indebtedness.


9

--------------------------------------------------------------------------------





Article 17    
Independent Contractor
Subcontractor agrees that it is an independent contractor in the performance of
any Work under this Subcontractor and any Work Order and that neither it nor its
employees shall be considered employees of Contractor. Contractor shall not be
responsible for the direct payment of any withholding taxes, social security
payments, payments under workmen’s compensation or other insurance premiums, or
other charges of any kind, except as specifically stated herein. Subcontractor
hereby warrants that it will deduct and pay over to the proper governmental
authority any withholding taxes or similar assessment which an employer is
required to deduct and pay over and Subcontractor accepts exclusive liability
for any payroll taxes or contributions imposed by any federal, state or other
governmental authority, covering its agents or employees.
Article 18    
Miscellaneous
20.1    The prevailing party in any litigation arising out of or relating to the
Work, this Subcontract or a Work Order shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ fees, costs and expenses.


20.2    No waiver by any party of any condition, or of any breach of any
provision contained in this Subcontract, in any one or more instances, will be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or waiver of any other condition or of any breach of any
other provision.


20.3    If any part or provision of this Subcontract is judicially declared
invalid, such declaration shall not have the effect of invalidating or voiding
the remainder of this Subcontract. The parties agree that the part(s) of this
Subcontract so held to be invalid, void or unenforceable shall be modified to
the extent required to make it enforceable, or, if necessary, the Subcontract
shall be deemed to be amended to delete the unenforceable part or provision, and
the remainder shall have the same force and effect as if such part or provision
had never been included herein.


20.4    This Subcontract or any Work Order may be executed in counterparts (and
by the parties hereto on different counterparts), each of which shall constitute
an original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Subcontract or
any Work Order by telecopy or any electronic means shall be effective as
delivery of a manual counterpart of the same, and an electronically stored,
executed version of this Subcontract shall be deemed an original.


20.5    BOTH PARTIES AGREE THAT THIS STATEMENT COMPLIES WITH THE REQUIREMENT,
KNOWN AS THE EXPRESS NEGLIGENCE RULE, TO EXPRESSLY STATE IN A CONSPICUOUS MANNER
THAT AFFORDS FAIR AND ADEQUATE NOTICE THAT THIS SUBCONTRACT HAS PROVISIONS
REQUIRING ONE PARTY (THE INDEMNITOR) TO BE RESPONSIBLE FOR THE SOLE, JOINT OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANOTHER PARTY OR
MEMBER OF SUCH OTHER PARTY’S GROUP (THE INDEMNITEE). EACH PARTY HERETO
REPRESENTS TO THE OTHER THAT IT (A) HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY,


10

--------------------------------------------------------------------------------





AND (B) FULLY UNDERSTANDS ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have caused this Master Subcontract Agreement to
be executed effective as of the date first written above.


Subcontractor:    Contractor:
T&E Flow Services    COBRA ACQUISITIONS LLC
By:    /s/Eric Bean        By:    /s/Arty Straehla
Name:    Eric Bean        Name:    Arty Straehla
Title:    Managing Member        Title:    Chief Executive Office




11

--------------------------------------------------------------------------------





EXHIBIT “A”


PREPA Agreement


See attached.




12

--------------------------------------------------------------------------------







EXHIBIT “B”


Subcontractor’s Rate Sheet




All rates are composite labor and equipment day rates. The Subcontractor shall
receive the following based upon providing qualified, skilled labor capable of
performing material coordination services. Contractor shall provide all fuel,
lodging and meals. Contractor shall be responsible for mobilization and
demobilization of men and equipment, including costs thereof, unless the
Subcontractor terminates work early or defaults and said default causes
Subcontract to be terminated. 






Composite Labor & Equipment Rate
Rate: Day Rate
Description
Material Coordination
$1,000.00
The Composite rate is all inclusive of Overhead labor classifications, this rate
is comprised of all labor, cost, and equipment, including all customary tooling,
if any, required to perform the work.





T&E Flow Services

Is providing the following: Six (6) men to coordinate materials/handle logistics
related thereto, in Puerto Rico














































13

--------------------------------------------------------------------------------





EXHIBIT “C”
Form of Work Order


WORK ORDER
Subcontractor:    __________________________


Work Order No.     __________________________


Project: _____________________________________________________________________


In accordance with the terms and conditions of the Master Subcontract Agreement
between Contractor and Subcontractor, Contractor hereby authorizes Subcontractor
to perform the following Work.


Scope of Work:
Description: ___________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________


Schedule: _____________________________________________________________________


For the performance of the described Work, Contractor will compensate
Subcontractor on the following basis: _________________________________________
______________________________________________________________________________


Project representatives:
Contractor:                    Subcontractor:
Attn:    ________________________        Attn:    _____________________
_______________
________________________        ___________________________
    
Subcontractor invoices will be sent to:
Attn:    ________________________
________________________
________________________


Subcontractor accepts this Work Order and will perform the Work in accordance
with the Master Subcontract Agreement by and between Contractor and
Subcontractor and this Work Order.


Contractor:                    Subcontractor:
COBRA ACQUISITIONS LLC        ________________________________


By:    _____________________________        By:    _____________________________
Name:    _____________________________        Name:    _____________________________
Title:    _____________________________        Title:    _____________________________
Date:    _____________________________        Date:    _____________________________


14

--------------------------------------------------------------------------------





EXHIBIT “D”


Subcontractor’s Code of Conduct


Subcontractor, and all of its employees, agents, representatives, and/or
affiliates performing any of the subcontracted work in Puerto Rico for
Contractor, shall be required to comply with the following Code of Conduct:


1.TREAT ALL PERSONS WITH DIGNITY AND RESPECT AT ALL TIMES.


2. NO ALCOHOL: No alcohol consumption at any time; no possession of any alcohol
at any time.


3. NO OTHER CONTROLLED SUBSTANCES: No illegal possession, use, distribution,
sale, or transfer of any controlled substances at any time.


4. NO VIOLENCE: No physical violence, threat of physical violence, verbal abuse,
inappropriate or indecent conduct and behavior that endangers or threatens to
endanger the safety and welfare of persons or property at any time.


5. NO HARASSMENT: No sexual harassment or any other type of harassment or
discrimination because of some characteristic of another, such as an
individual’s race, color, religion, sex, national origin, ancestry, age, marital
status, disability, veteran status, or any other basis prohibited by federal,
state or local law.


6. NO FIREARMS: Unless licensed and hired specifically by Contractor as security
personnel, possession of firearms of any kind is prohibited.


7. NO COMMUNICATION WITH THE MEDIA: No oral or written communication with or
comment to the media at any time; if approached by any known media source or
representatives, or any person or representative reasonably suspected to be from
a media source, inform a representative of Contractor as soon as possible.


8. SOCIAL MEDIA LIMITATIONS: No negative posts, images, links, etc., associated
with or directed towards Contractor, PREPA, or other known Subcontractors, shall
be shared on any social media platform; no information that could reasonably be
foreseen to endanger Contractor, PREPA, the state of Puerto Rico, or any
Subcontractor, or any confidential information of any type, shall be shared on
any social media platform.


9. NO INSUBOORDINATION: Failure to abide by the reasonable directions and
decisions of Contractor or of any other person occupying a supervisory role with
respect to the employee, or open and disruptive criticism of such directions or
decisions, is prohibited.


10. NO VIOLATION OF ANY OTHER APPLICABLE LAW OR REGULATION.




15

--------------------------------------------------------------------------------





All employees, agents, representatives, and/or affiliates performing any of the
subcontracted work in Puerto Rico for Contractor, shall also be required to
execute an acknowledgment of understanding and pledge to abide by the above
Subcontractor’s Code of Conduct.


16

--------------------------------------------------------------------------------







EXHIBIT “E”


Health Safety and Environmental Employee Manual




See attached.


































































17